Citation Nr: 0330110	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  94-41 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Dennis Peterson, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


REMAND

On March 27, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the State of Florida, 
Department of Military Affairs, Office of 
the Adjutant General, P. O. Box 1008, The 
State Arsenal, St. Augustine, Florida 
32085, and request any and all additional 
service and pre-service medical records 
pertaining to the mental status 
evaluation of the appellant by staff 
psychiatrist John R. Evans, M.D., on 15 
July 1991 (DA Form 3822-R), during his 
active duty for training (ACDUTRA) with 
the Army National Guard.  Specifically 
requested are any and all medical records 
considered by Dr. Evans in arriving at 
the conclusion that the schizotypal 
personality disorder was a deeply-
ingrained, maladaptive pattern of 
behavior of long duration, including any 
additional military or pre-service 
medical records reviewed, and any 
examination notes made by Dr. Evans.  If 
no such additional service or pre-service 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

2.  Make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a psychiatric 
examination to determine the date of 
onset of any current psychiatric 
disorder, including schizophrenia.  Send 
the claims folder to the examiner for 
review of the appellant's past 
psychiatric history, and specify that he 
must state that he has reviewed it.  Such 
tests as he deems necessary should be 
performed.  After examination of the 
appellant and a comprehensive review of 
the entire evidence of record, he should 
render opinions for the record as to (a) 
whether it is at least as likely as not 
that the schizotypal personality disorder 
diagnosed during ACDUTRA in July 1991 
represented the early manifestations of 
any subsequently-diagnosed acquired 
psychiatric disorder, including 
schizophrenia; or (b) whether it is more 
likely that any currently diagnosed 
acquired psychiatric disorder is separate 
and distinct from the schizotypal 
personality disorder diagnosed during 
ACDUTRA in July 1991; and if so, (c) what 
was the date of onset of any currently 
diagnosed acquired psychiatric disorder, 
including schizophrenia.  The reasons and 
clinical findings which provide the bases 
for the opinions should be clearly set 
forth.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





